                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  CARLENA PAGE CHAMBERS,                           )
                                                   )
             Plaintiff,                            )
                                                   )
  v.                                               )        No.   2:20-CV-035-PLR-CRW
                                                   )
  CARTER COUNTY JAIL, JESSIE LEE                   )
  HODGES, ERIC TRIVETTE, LT.                       )
  KENT, SAM BECKETT, MATT                          )
  PATTERSON, CANDICE POTTER,                       )
  C/O JOHNSON, C/O TURF, C/O                       )
  EDWARDS, C/O STEWART, and SGT.                   )
  HENSLY,                                          )
                                                   )
                Defendants.

                                  MEMORANDUM OPINION

        In her pro se amended complaint for violation of § 1983, Plaintiff, a former prisoner of the

 Carter County Jail, alleges that on November 5, 2019, after she was “denied the right to proper

 chain of command and wrongfully [][written] up,” Defendant Hodges stated that he did not care if

 any inmates had a problem with his officers and that he would take care of those officers, which

 Plaintiff alleges was abuse and neglect [Doc. 8 p. 3–4].

        The next day, on November 6th, Benita Valdez told Plaintiff that she saw the incident

 underlying Plaintiff’s write-up, which Plaintiff told Defendant Hodges, but Defendant Hodges then

 told Benita Valdez to keep her mouth shut or he would take her job, and told Plaintiff that she

 would not “beat the write up because [Defendant] Candice Potter,” with whom Defendant Hodges

 was in a relationship, would be in Plaintiff’s disciplinary board hearing, all of which Plaintiff

 alleges was officer bullying, intimidation, and misuse of power [Id. at 4].




Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 1 of 9 PageID #: 52
        At her disciplinary board hearing, Plaintiff tried to plead her case to Defendants Potter and

 Patterson, but they did not call witnesses or give her a fair hearing, and she “was found guilty of

 fifteen days for something she did not do” 1 [Id.]. Plaintiff states that this was cruel and unusual

 punishment, officer bullying, and dependence and neglect [Id.].

        Subsequently, on November 8th, Plaintiff informed Defendant Edwards that a crime had

 been committed against her by a corporal and stated that she needed to speak to the proper chain

 of command [Id. at 5]. Defendants Sgt. Becket and Hodges then came to Plaintiff’s cell, at which

 point Defendant Hodges threatened Plaintiff while she tried to explain to Defendant Sgt. Becket

 that Defendant Hodges was bullying her and asked Defendant Sgt. Becket to make Defendant

 Hodges leave [Id.]. Defendant Sgt. Becket asked Defendant Hodges to leave four times and stated

 that she had received a grievance from another inmate about Defendant Hodges bullying Plaintiff,

 but she did nothing, which Plaintiff asserts was dependence and neglect [Id.].

        Defendants Edwards and Stewart later came to Plaintiff’s cell to do a cell check, at which

 time Plaintiff “advised them of her rights and asked to speak to the proper chain of command,”

 and Defendant Stewart asked Defendant Edwards if she wanted him to restrain Plaintiff, which

 Plaintiff asserts was dependence and neglect and cruel and unusual punishment [Id.].

        Also on the same day, Plaintiff told Defendant Lt. Kent that she needed to speak to him

 about a crime being committed against her, and he stated he would speak to her later but did not,

 which she alleges is dependence and neglect [Id. at 5–6]. Defendant Stewart also laughed at




        1
           Nothing in the complaint suggests that this punishment lengthened Plaintiff’s sentence or
 amounted to an “atypical and significant hardship” relative to the ordinary circumstances of prison
 life. Sandin v. Conner, 515 U.S. 472, 484, 486–87 (1995) (finding discipline in segregated
 confinement does not involve a constitutional liberty interest). Rather, it appears that Plaintiff was
 sentenced to fifteen days of lockdown and denial of some items, including her mattress and mat
 [Id. at 6 and 8].

                                                   2
Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 2 of 9 PageID #: 53
 Plaintiff when she asked to speak to the Sheriff and said he was going to get him, which Plaintiff

 states was dependence and neglect [Id. at 6].

        On November 9th, Plaintiff again advised Defendant Stewart of her situation when he came

 in her cell, but he grabbed her off the top bunk and slammed her against the wall while Defendant

 Edwards took her mattress and mat out of her cell, all of which Plaintiff alleges was cruel and

 unusual punishment, dependence and neglect, and unlawful use of force [Id.].

        On that same day, Defendant Sgt. Becket came to have Plaintiff sign paperwork and

 Plaintiff again tried to make this Defendant listen to her and asked this Defendant to let her see the

 Sheriff because other jail officials would not listen to Plaintiff’s allegations that a crime was being

 committed against her, but Defendant Sgt. Becket stated that if she did so, she would lose her job,

 which Plaintiff states was dependence and neglect [Id.]. However, Defendant Sgt. Becket later

 told Plaintiff a lieutenant would speak to her on November 12th, and Plaintiff replied that she

 needed to speak to the Sheriff because she “should not have to wait to press charges against his

 officer who is committing crimes against inmates” [Id.].

        Also, on the same day, Defendant Turf made a comment that she had the right to pass out

 trays and that inmates did not have rights, which Plaintiff alleges was making fun of her and

 amounts to dependence and neglect and officer intimidation [Id. at 7].

        On November 10th, Defendant Edwards declined to listen to Plaintiff talk about her

 situation, which Plaintiff alleges was dependence and neglect and officer intimidation [Id.].

        Also, on November 11th and 12th, Defendant Hensly refused to talk to Plaintiff about her

 situation despite Plaintiff’s requests, and Defendant Hensly also stated on November 12 that if

 Plaintiff wanted to talk to the Sheriff, she would have to send a letter, which Plaintiff alleges was

 dependence and neglect [Id. at 7–8].



                                                   3
Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 3 of 9 PageID #: 54
         Also on November 12th, Defendant Lt. Kent and others came to Plaintiff’s cell and

 Defendant Lt. Kent stated that he had read Plaintiff’s appeal and watched the relevant video

 footage and did not believe that Plaintiff had done anything wrong, and thus stated that he would

 take Plaintiff off lockdown and give back her things [Id. at 8]. However, he did not allow Plaintiff

 to address Defendant Hodges as she requested, which she alleges amounts to dependence and

 neglect and failure to protect [Id. at 8].

         On November 14th, a second cell check was done on Plaintiff’s cell, which Plaintiff alleges

 was due to Defendant Hodges continuing to intimidate her [Id.].

         On the same day, Plaintiff wrote to Defendant Patterson about getting a job, but he stated

 that she could not get a job because she was high at her disciplinary board hearing even though

 Plaintiff had not been drug tested or misused her privileges, which Plaintiff alleges was cruel and

 unusual punishment, retaliation, impartial treatment, and unlawful use of power [Id.]. However,

 Defendant Kent later told Plaintiff that this was not personal [Id.].

         On December 1, 2019, another inmate tried to place herself on protective custody, but she

 was not allowed to do so, and later it was announced that no inmate could do so, even due to

 suicidal thoughts, because of overcrowding, which Plaintiff alleges was failure to protect, unlawful

 use of power, officer intimidation, impartial treatment, and officer bullying [Id. at 8–9].

         Also, on December 12th, Defendant Hodges knocked over Plaintiff’s tote lid and other

 items during cell inspection and said he did not do so on purpose, but other inmates told Plaintiff

 that they saw him do it on purpose [Id. at 9].

         Plaintiff also alleges that Carter County denied her the right to press charges against a

 corporal for a crime against her and denied her “right to protective custody and suicide” [Id.].




                                                   4
Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 4 of 9 PageID #: 55
        As relief, Plaintiff seeks an investigation of the Carter County Jail administration,

 prosecution of Defendant Hodges, and compensation for physical, mental, and emotional distress.

        Under the Prison Litigation Reform Act, district courts must screen prisoner complaints

 and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a

 claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

 and 1915(A). The dismissal standard articulated by the Supreme Court in and in Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28

 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language

 in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial

 review under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights

 cases and hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines

 v. Kerner, 404 U.S. 519, 520 (1972).

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

 acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

        I.       RETALIATION

        As set forth above, Plaintiff alleges that when she wrote to Defendant Patterson about

 getting a job, he responded by stating that she could not do so because she was high at her

 disciplinary board hearing even though she had not been drug tested or misused her privileges,

 which she asserts was retaliation [Doc. 8 p. 8]. A claim for retaliation in violation of § 1983

 requires a plaintiff to demonstrate that (1) she “engaged in protected conduct; (2) an adverse action

 was taken against [her] that would deter a person of ordinary firmness from continuing to engage



                                                   5
Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 5 of 9 PageID #: 56
 in that conduct; and (3) there is a causal connection between elements one and two – that is, the

 adverse action was motivated at least in part by the plaintiff’s protected conduct.” Thaddeus-X v.

 Blatter, 175 F.3d 378, 394 (6th Cir. 1999). However, a prisoner’s subjective belief that he has

 been retaliated against is insufficient to state a claim. Johnson v. Rodriguez, 110 F.3d 299, 310

 (5th Cir. 1997).

        Plaintiff does not specify that her protected conduct motivated Defendant Patterson’s

 denial of her request for a job, and no facts in the complaint allow the Court to plausibly infer any

 such motivation. Wholly conclusory allegations of retaliation are insufficient to state a plausible

 claim for violation of § 1983. Gutierrez v. Lynch, 826 F.2d 1534, 1538–39 (6th Cir. 1987). As

 such, this allegation of retaliation fails to state a claim upon which relief may be granted under §

 1983 and it will be DISMISSED.

        II.         EXCESSIVE FORCE

        Plaintiff also alleges that when Defendants Stewart and Edwards came to her cell on

 November 9th, she again tried to talk to Defendant Stewart about her situation for the third time

 in two days, but he pulled her off her top bunk and slammed her against the wall while Defendant

 Edwards took her mattress and mat out of her cell [Id. at 6].

        As it appears that Plaintiff was a pretrial detainee at the time of this incident, this excessive

 force claim falls under the due process clause of the Fourteenth Amendment. Kingsley v.

 Hendrickson, 135 S. Ct. 2466, 2475 (2015). In evaluating such a claim, the relevant inquiry is

 whether “the force purposely or knowingly used [] was objectively unreasonable.” Id. at 2473.

 This determination must be based on the specific facts of the case, viewed from the “perspective

 of a reasonable officer on the scene, including what the officer knew at the time, not with the 20/20

 vision of hindsight.” Id. The court must also take into account “the ‘legitimate interests that stem



                                                   6
Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 6 of 9 PageID #: 57
 from [the government’s] need to manage the facility in which the individual is detained’” and

 appropriately defer to “‘policies and practices that in th[e] judgment’ of jail officials that ‘are

 needed to preserve internal order and discipline and to maintain institutional security.’” Id.

 (quoting Bell v. Wolfish, 441 U.S. 520, 540, 547 (1979)). The court should consider the following

 non-exclusive list of considerations that “may bear on the reasonableness or unreasonableness of

 the force used” against pretrial detainees:

                  the relationship between the need for the use of force and the
                  amount of force used; the extent of the plaintiff’s injury; any effort
                  made by the officer to temper or to limit the amount of force; the
                  severity of the security problem at issue; the threat reasonably
                  perceived by the officer; and whether the plaintiff was actively
                  resisting.

 Id. However, “the use of excessive force that amounts to punishment” against pretrial detainees

 is unconstitutional. Id. (quoting Graham, 490 U.S. at 395 n.10).

         First, it appears from the amended complaint that this incident occurred when Defendants

 Edwards and Stewart came to Plaintiff’s cell to take her mattress and mat as part of the discipline

 against her for her write up. Moreover, Plaintiff does not allege that she cooperated with these

 Defendants before Defendant Stewart pulled her off the bed and slammed her against the wall, but

 rather states that she first sought to again present her side of the story of that write up at that time.

 Also, Plaintiff does not allege that this act caused her any injury 2 or set forth any other facts from

 which the Court could plausibly infer that Defendant Stewart acted with an amount of force that

 was objectively unreasonable. Thus, Plaintiff has failed to “nudge[] the[] claim[] across the line

 from conceivable to plausible,” and it therefore fails to state a claim upon which relief may be

 granted under § 1983. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Scheid



         2
          The Court’s order allowing Plaintiff to file an amended complaint stated she should
 specify any injury incurred as a result of any constitutional violations therein [Doc. 7 p. 2].

                                                    7
Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 7 of 9 PageID #: 58
 v. Fanny Farmer Candy, 859 F.2d 434, 437 (6th Cir. 1988) (holding that a complaint must plead

 facts in support of material elements of claim).

        III.     PROSECUTION

        As set forth above, Plaintiff also seeks prosecution of Defendant Hodges and an

 investigation of the Carter County Jail administration [Id. at 11]. However, Plaintiff “lacks a

 judicially cognizable interest in the prosecution or nonprosecution of another.” Linda R.S. v.

 Richard D., 410 U.S. 614, 619 (1973). Thus, these claims are not cognizable under § 1983.

        IV.      EMOTIONAL AND MENTAL DISTRESS

        Plaintiff’s remaining claims are for monetary compensation for the emotional and mental

 distress she incurred during the incidents in her complaint that occurred while she was incarcerated

 in the Carter County Jail. However, despite the Court’s previous order providing that Plaintiff’s

 amended complaint should specify any injury she incurred as a result of the constitutional

 violations alleged therein [Doc. 7 p. 2], Plaintiff has not alleged that she suffered any physical

 injury due to these incidents, and she cannot bring such claims without having incurred a physical

 injury. 42 U.S.C. § 1997e(e) (providing that “[n]o Federal civil action may be brought by a

 prisoner confined in a jail, prison, or other correctional facility, for mental or emotional injury

 suffered while in custody without a prior showing of physical injury”); Wilson v. Yaklich, 148 F.3d

 598, 600–01 (6th Cir. 1998) (providing that claims seeking monetary damages for failure to protect

 in violation of the Eighth Amendment fail absent a physical injury that is more than de minimis).

        Thus, all remaining claims will be DISMISSED for failure to state a claim upon which

 relief may be granted under § 1983.




                                                    8
Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 8 of 9 PageID #: 59
        V.      CONCLUSION

        For the reasons set forth above, even liberally construing the complaint in favor of Plaintiff,

 it fails to state a claim upon which relief may be granted under § 1983. Accordingly, this action

 will be DISMISSED. The Court CERTIFIES that any appeal from this action would not be taken

 in good faith and would be totally frivolous. Fed. R. App. P. 24.

    AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

    E N T E R:


                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  9
Case 2:20-cv-00035-PLR-CRW Document 11 Filed 07/16/20 Page 9 of 9 PageID #: 60
